PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rapid7, Inc.
Application No. 16/934,735
Filed: July 21, 2020
For: Network Resource Management Devices Methods and Systems

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 25, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor' s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor' s Oath or Declaration (Notice) mailed March 17, 2022. The issue fee was timely paid on April 13, 2022.  Accordingly, the application became abandoned on April 14, 2022.  A Notice of Abandonment was mailed April 19, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute statement for Inventor Andrew Mann, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/LIANA S WALSH/Lead Paralegal Specialist, OPET